




CITATION:
R. v. Russel, 2011
          ONCA 303





DATE:
          20110419



DOCKET: C51166



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty The Queen



Appellant



and



William Imona Russel



Accused



DOCKET: C51877



BETWEEN



Her Majesty The Queen



Appellant



and



William Imona Russel



Accused







DOCKET: C51139



BETWEEN



Her Majesty The Queen



Appellant



and



Paul Whalen



Accused



DOCKET: C51456



Her Majesty The Queen



Appellant



and



Lawrence Greenspon



Respondent



Malliha Wilson, Troy Harrison and Baaba Forson, for the
          appellant the Attorney General for Ontario

P. Andras Schreck and Louis P. Strezos, for the Intervener
          the Criminal Lawyers Association

Heard: January 18, 2011

On appeal from the
          orders of Justice Maureen D. Forestell of the Superior Court of Justice dated
          September 25, 2009 and February 26, 2010; Justice John D. Keast of the
          Ontario Court of Justice dated September 18, 2009; and Justice Lynn D.
          Ratushny of the Superior Court of Justice dated November 24, 2009, appointing
amicus curiae
and setting their
          rates of compensation.



By The Court
:

[1]

These four appeals arise out of orders made by judges
    appointing
amicus curiae
in criminal
    proceedings.  The Attorney General
    concedes that the judges had jurisdiction to appoint
amicus
but argues that the judges had no jurisdiction to set
    certain terms and conditions of the appointments relating to counsels
    compensation.  The nominal respondents in
    these appeals did not respond to the appeals.  The court, however, has had the advantage of a factum and submissions
    from counsel representing the Criminal Lawyers Association (the CLA) as
    intervener.  The CLA supports the orders
    made by the trial judges.  For the
    following reasons the appeals are dismissed.

[2]

The fundamental submission by the Attorney General is
    that while the judges had the power to make
amicus
appointments, they had no power to set the rates of compensation and, in the
    case of
Imona Russel,
had no power to
    put in place a process for monitoring the accounts submitted by
amicus
counsel.  In short, the Attorney General claims that he
    alone has the power to set the rates of compensation and to deal with all
    issues concerning the monitoring of accounts.  In support of this position, the Attorney General invokes the
    constitutional principle that Parliament alone can direct how public funds are
    to be expended out of the Consolidated Revenue Fund.  Thus, absent a statutory foundation that
    would allow judges to set the rates of compensation, the courts have no power
    to direct that
amicus
be paid or how
    much they should be paid.

[3]

We reject these submissions.  Inherent in, and incidental to, the judges
    conceded power to appoint
amicus
is
    the power to set the terms and conditions of that appointment, including the
    rates of compensation and the monitoring of the accounts.  In a case where the appointment is made under
    the
Canadian Charter of Rights and
    Freedoms,
s. 24(1) of the
Charter
provides the necessary foundation for orders respecting terms and conditions
    including payment of
amicus

    fees.  In other cases, there is statutory
    authority to support payment from the Consolidated Revenue Fund of these orders
    in the
Proceedings Against the Crown Act
,
    R.S.O. 1990, c. P.27, or the
Financial
    Administration Act
, R.S.O. 1990, c. F.12.  The judges orders do not infringe any constitutional principles.

THE FACTS

Imona Russel #1

[4]

William Imona Russel was charged with first degree
    murder.  He retained and then discharged
    several experienced lawyers who had been retained pursuant to legal aid
    certificates.  As a result, Legal Aid
    Ontario (LAO) refused to fund any new lawyers.  On June 17, 2008, at the request of Crown counsel, Marrocco J., who was
    not the trial judge, made an order appointing Anthony Moustacalis as
amicus
, to ensure that the proceedings
    could continue, if the accused continued his serial discharge of defence
    counsel.  That order contemplated a
    limited role for
amicus
since Mr.
    Imona Russel had re-retained one of the lawyers he had previously
    discharged.  The order stated that Mr.
    Moustacalis would be paid at legal aid rates and that he had agreed to abide by
    LAOs policies and procedures.  The order
    set out amicus duties in these terms:

To familiarize himself with this brief.  If the accused discharges his lawyer or if
    the Court so orders, to advise the accused about points of law and legal
    issues; to discuss legal issues with the Crown on behalf of the accused; to
    speak to the court on behalf of the accused in relation to legal issues.

[5]

The Attorney General submits that Mr. Moustacalis
    always understood that his role could expand well beyond what is set out in
    this order.  Implicit in this submission
    is that when Mr. Moustacalis subsequently sought additional compensation when
    his role did greatly expand, he was breaching an agreement with the court and
    the Attorney General.  We reject this
    submission; it is simply not supported by the record.  Mr. Moustacalis accepted the
amicus
appointment on the terms set out
    in the order.

[6]

Throughout 2008 and 2009, Mr. Imona Russel continued
    his pattern of retaining and then discharging counsel.  In December 2008, he applied to Nordheimer J.
    for state-funded counsel through a
Rowbotham
application.  In reasons found at [2008]
    O.J. No. 5405, Nordheimer J. refused the application for two reasons.  First, the applicant had brought his
    inability to obtain legal aid funding on himself by repeatedly discharging
    counsel.  Second,
amicus
was available to assist in ensuring a fair trial. As
    Nordheimer J. said at para. 21:

I accept that
amicus
    curiae
is not a substitute for one's own personal counsel. The appointment
    of
amicus
curiae is not intended to
    act as a replacement for an accused person's own counsel. What the appointment
    of
amicus curiae
does do, in a case
    where the accused person is unrepresented, is militate against any assertion of
    an infringement of the fair trial rights of the accused person by ensuring that
    there is counsel available to assist the court and the accused person as
    needed.

[7]

Mr. Imona Russels trial began before Forestell J. in
    June 2009 with pre-trial motions.  By
    this time, Mr. Imona Russel had retained counsel privately.  In the course of the
voir dire
to determine the admissibility of statements made by Mr.
    Imona Russel, it became apparent that his privately retained counsel, a
    first-year lawyer, could not provide competent representation in this complex
    first degree murder prosecution.  She was
    permitted to withdraw from the case.  Mr.
    Imona Russel then brought a further
Rowbotham
application.  Forestell J. dismissed this
    application.

[8]

At this point, Mr. Imona Russel was no longer
    represented by counsel and the trial judge raised the question of whether the
    role of
amicus
should be
    expanded.  Both Mr. Imona Russel and Mr.
    Moustacalis opposed expansion of the role.  Mr. Imona Russel made it clear that he would not co-operate with
amicus
.  In reasons delivered July 2, 2009, the trial judge ordered that the role
    of
amicus
be expanded.  She described the new role in these terms:

I ordered that
amicus
cross-examine witnesses, make objections to inadmissible evidence and raise
    legal argument on behalf of Mr. Imona Russel.  Effectively, I ordered
amicus
to defend the case as if he had a client who was choosing to remain mute.

[9]

The trial judge also indicated at that time that she
    would revisit the role of
amicus
throughout
    the proceedings at the end of examination in chief of each witness.  On September 16, 2009, the trial judge
    further expanded the role of
amicus
in these terms:

In addition to cross-examining witnesses and making
    legal arguments and objections on behalf of Mr. Imona Russel I ordered that
amicus
take instructions from Mr. Imona
    Russel in the same way that he would do if he were in a traditional
    solicitor-client relationship and that he act on behalf of Mr. Imona Russel in
    all respects as he would in a traditional solicitor-client relationship. There
    remained two significant differences in the role of
amicus
as compared to the role of defence counsel: Mr. Imona Russel
    could choose to stop instructing Mr. Moustacalis but he could not discharge him
    from participating in the trial and similarly, in the event of a breakdown in
    the relationship, Mr. Moustacalis could apply to the court for his role to be
    circumscribed but he could not, on that basis withdraw his services.

[10]

Mr. Moustacalis then asked the Attorney General to
    agree to compensation at a rate higher than the legal aid rate.  The Attorney General refused the
    request.  Mr. Moustacalis then
    applied for permission to withdraw as
amicus
    curiae.
He did not ask the trial
    judge to order that he be compensated at a higher rate.  Rather, the trial judge decided to deal with
    the issue in the course of
amicus

    application to withdraw.  After hearing
    submissions, the trial judge made an order on September 25, 2009 that Mr. Moustacalis
    be compensated at a rate of $192 per hour.  Mr. Moustacalis had been practicing law for 25 years and had conducted
    several murder trials.  In comprehensive
    reasons, the trial judge considered her jurisdiction to order compensation of
amicus
and in particular her
    jurisdiction to determine the rate of compensation.  She also considered whether junior counsel
    should also be appointed to assist Moustacalis.

[11]

The trial judge rejected the submission of the Attorney
    General that Mr. Moustacalis had taken on the role well-knowing that his
    role would be expanded and that he had agreed to legal aid rates no matter the
    change in his role.  She made the
    important point that an
amicus
appointment is not a contract with the Attorney General:

The order defining the terms of the appointment of
amicus
has been significantly varied. It
    is not reasonable to argue that the nature of the work can be substantively and
    significantly changed but that the terms of remuneration are immutable. The
    terms of the appointment are the subject of an order of this court. The order
    is not a contract between the Ministry of the Attorney General and Mr.
    Moustacalis. I have changed the terms of the order defining the work to be
    performed and it is reasonable to also revisit the terms with respect to
    remuneration to determine whether they are fair and appropriate.

[12]

The trial judge also rejected the Attorney Generals
    submission that
amicus
was performing
    a role akin to defence counsel and therefore should be compensated at the rate
    legal aid would pay defence counsel:

Mr. Moustacalis, in his expanded role, will in many
    ways act as a substitute for defence counsel. However, the role of
amicus
goes beyond that of defence
    counsel.
Amicus
is necessary in this
    case because Mr. Imona Russel has been unable to maintain a relationship with
    defence counsel. Legal aid is no longer available to Mr. Imona Russel because
    of his inability to maintain a relationship with counsel. The task facing
amicus
is formidable. He must attempt to
    obtain reasonable instructions and act on them. When unable to obtain
    instructions he must nevertheless endeavour to protect the interests of Mr.
    Imona Russel by testing the evidence of the Crown and raising legal arguments.
    His obligation is to the administration of justice. He fulfills that obligation
    in part by performing the tasks traditionally performed by defence counsel but
    the role of
amicus
entails more than
    the usual obligations between solicitor and client.
Most notably, amicus has no option to remove himself from the case when
    the relationship between he and the accused breaks down. He is expected to
    fulfill his overarching obligation to the administration of justice even in
    circumstances where the accused person provides no assistance, even where the
    accused impedes the task of amicus. The role of amicus requires a high level of
    skill, experience and judgment in a case, such as this one, where the amicus
    will straddle both the role of defence counsel and the role of friend to the
    court
. [Emphasis added.]

[13]

The trial judge explained that she had chosen the rate
    of $192 per hour because of the complex legal, factual and strategic issues,
    the challenges in obtaining instructions, the length of the proceedings and the
    importance of the
amicus
function.  She considered this rate to be
    appropriate and reasonable since it was the rate the government would pay to
    represent the interests of a witness in a criminal case and reflects the fact
    that acting as
amicus
has an element
    of public service and is acting at a rate that is reduced from his rate for
    private clients.  The trial judge also
    appointed junior counsel to assist Mr. Moustacalis and fixed his rate at
    $130 per hour.

[14]

The trial judge left in place the oversight and
    management provisions of the original order.  Paragraph 7 of the original order provided as follows:

Legal Aid Ontario shall manage funding of
amicus
in accordance with this order and
    Legal Aid Ontarios policies and procedures, including authorization for
    disbursements, monitoring and review of accounts, billing practices, and
    payment rules.

[15]

The Attorney General appeals against the trial judges
    order fixing the rate of compensation for Mr. Moustacalis and for junior
    counsel.

Imona Russel #2

[16]

On December 8, 2009, Mr. Moustacalis met with the
    Exceptions Committee of LAO, which is comprised of experienced criminal
    practitioners as well as LAO staff.  The
    Exceptions Committee reviews the budget request submitted by counsel and then
    makes a recommendation to LAO.  LAO did
    not respond for two months until just before the jury was to begin hearing
    evidence in February 2010.  At that time,
    LAO approved a budget that allowed for 1000 hours of preparation time to be
    shared between the two
amicus
counsel
    as well as time spent in court and three hours each of preparation per court
    day.  However, by that time,
amicus
had already spent 1275 hours in
    preparation.  LAO took the position that
    they were constrained by the statutory test under the
Legal Aid Services Act, 1998
, S.O. 1998, c. 26 to approve only
    those hours that would be approved by a reasonable client of modest
    means.
Amicus
took the position that this was not the appropriate test
    given that he did not have a client and he suggested a test of what a
    reasonable counsel would spend in discharging the obligations imposed by the
    order appointing him as
amicus
.

[17]

On February 18, 2010, counsel appeared before the trial
    judge to deal with the issue of preparation time.  Counsel for LAO suggested an appeal to the
    President of LAO.  This was done and the
    President agree to approve a budget of 1275 hours for preparation but no more
    beyond that spent on days on which the court sat.
Amicus
suggested that an experienced criminal counsel be appointed to monitor and
    assess
amicus
 accounts on an on-going
    basis.  This suggestion was in accordance
    with the Protocol for Management of Court-Ordered Publicly Funded Counsel that
    had been agreed to between the Ministry of the Attorney General and LAO:

Payment [of court-appointed counsel by the
    Ministry] would usually depend on Legal Aid Ontarios assessment of the account
    according to its rules.  However, the
    Ministry may require that an independent third-party with expertise in criminal
    proceedings review, monitor and assess invoices on an ongoing basis and/or at
    the conclusion of the proceedings.

[18]

LAO agreed with this suggestion; the Attorney General
    did not.  LAO and
amicus
agreed on a lawyer to fulfill this role.  LAO agreed to provide this lawyer with the
    relevant material.  A few days later, LAO
    resiled from this agreement and so counsel returned to the court on February
    23, 2010.  During this court appearance,
    counsel for LAO disclosed that the Exceptions Committee had made a
    recommendation that had been rejected by the President of LAO.  The actual recommendation from the committee
    was never disclosed.
Amicus
proposed two solutions:  (1) that the trial judge appoint an
    independent third party with expertise in criminal litigation to review the
    accounts, or (2) that the Ministry pay the accounts as submitted and then have
    them assessed at the conclusion of the trial if it took issue with them.  The Attorney General opposed both solutions
    and took the position that
amicus
was
    bound by the budget set by LAO or, in the alternative, that the trial judge
    determine how much preparation time was reasonable.  The trial judge decided that she would
    appoint a third party assessor.  The
    parties then agreed on Mr. John Rosen, a very experienced criminal defence
    counsel.  The trial judge set the rate of
    compensation for Mr. Rosens time in performing the assessment at $192 per hour
    to be paid by the government.  She also
    ordered that the government pay the accounts of
amicus
on an on-going basis in accordance with the recommendation
    of the independent assessor, but could challenge the assessors decision at the
    end of the case.

[19]

The trial judge gave reasons for appointing a
    third-party assessor.  She found the
    rigid, adversarial and unhelpful stance taken by counsel for the Ministry of
    the Attorney General in this case risks jeopardizing approximately seven months
    of trial time and the associated costs.  If
amicus
was permitted to
    withdraw at this point because of the impasse over preparation time, she would
    have to declare a mistrial.  The
    accuseds fair trial rights could not be protected without the assistance of
amicus
.  It had been difficult to select a jury in the case because of the
    projected length of the trial.  The trial
    judge was of the view that the Attorney Generals suggestion that she monitor
    the accounts would not be appropriate.  The Attorney Generals counsel had not provided any principled reason
    for rejecting the independent monitor model.  LAO took the position that none of the lawyers that had previously
    reviewed the file (presumably as part of the Exceptions Committee system)
    should be appointed as the monitor. LAO took the position that those counsel
    owed a duty of loyalty to LAO and would be in a conflict of interest.  Accordingly, she ordered that a senior,
    experienced criminal defence lawyer be appointed to set a budget for the case
    and to review, monitor and assess the accounts of
amicus
on an ongoing basis.

[20]

The Attorney General appeals the order removing LAO as
    the monitor of
amicus
 account,
    putting in place the independent counsel process and requiring the government
    to pay the assessors fees.

Paul Whalen

[21]

Paul Whalen was convicted of a number of serious
    indictable offences and the Crown applied to have him declared a dangerous
    offender.  The trial and dangerous
    offender application were before Keast J. of the Ontario Court of Justice.  Mr. Whalen had dismissed two lawyers since
    the commencement of the proceedings and was unrepresented.  While there was a legal aid certificate
    outstanding, Mr. Whalen had been unable to find a lawyer to accept it because
    of the ongoing boycott of legal aid work by criminal defence lawyers.  The trial judge was of the view that Mr.
    Whalen was not capable of representing himself, given the complex expert
    evidence that would be led on the application.  He concluded that it would not be possible for the proceedings to be
    fair unless he had the assistance of
amicus
    curiae.

[22]

Mr. Whalens family contacted a lawyer, Anik Morrow,
    and advised her that the trial judge was seeking somebody to act as
amicus
.  Ms. Morrow spoke to Mr. Whalen by telephone on a number of occasions and
    explained what her role would be as
amicus
.  She was satisfied that Mr. Whalen had
    confidence in her abilities.  Ms. Morrow
    advised the trial judge that she was willing to act as
amicus
and asked to be paid at the rate of $225.00 per hour.  Counsel for the Attorney General advised the
    trial judge that LAO had located two lawyers who were willing to represent Mr.
    Whalen at legal aid rates.  He suggested
    that one of these lawyers be appointed as counsel, although Mr. Whalen had not
    made a
Rowbothom
application, and
    that the other one be appointed
amicus
.  This double appointment would represent a
    cost at legal aid rates of approximately $200 per hour.  Mr. Whalen resisted this suggestion as he had
    never spoken to these lawyers and was comfortable with Ms. Morrow.

[23]

The trial judge appointed Ms. Morrow as
amicus
and set her rate of payment at
    $200 per hour.  Although the appointment
    would incorporate features of the traditional solicitor client relationship,
    the trial judge made it clear that Ms. Morrow would continue to act as
amicus
even if Mr. Whalen lost
    confidence in her.  The trial judge was
    of the view that appointing the two lawyers as suggested by the Attorney
    General created a risk of destabilizing the proceedings.

[24]

The Attorney General originally appealed against the
    order appointing Ms. Morrow as
amicus
and against the order setting the rate of compensation.  At the hearing of the appeal, counsel for the
    Attorney General conceded that the trial judge had jurisdiction to appoint
amicus
and sought only to appeal the
    order setting the rate of compensation.

Lawrence Greenspon

[25]

Wahab Dadshani was charged with first degree murder
    along with five other co-accused.  Mr.
    Dadshani had retained Lawrence Greenspon to represent him.  After a number of adjournments, some caused
    by accused changing counsel, the trial was set to begin on February 2, 2009
    before Ratushny J.  By that time, the
    case would have been before the courts for more than five years.  On November 12, 2008, Mr. Dadshani discharged
    Mr. Greenspon, thus threatening to derail the trial.  To ensure that the trial proceeded as
    scheduled, in the event that Mr. Dadshani was unable to find counsel able to
    begin the trial on the scheduled date, the trial judge appointed Mr. Greenspon
    as
amicus.
On December 4, 2008, Mr. Dadshani advised the
    trial judge that he had found a new counsel.  The trial judge told Mr. Greenspon to cease any further work, but to
    keep his calendar clear for the two months that the trial was expected to occupy.  The trial judge did not end the
amicus
appointment until January 5, 2009
    when new counsel advised that he was ready to proceed on the scheduled trial
    date.

[26]

Mr. Greenspon applied to the trial judge for an order
    for compensation at the hourly rate of $250 for himself, $120 for his junior and
    $50 for a clerk.  He submitted an account
    of over $40,000 for services rendered, including reserving the months in which
    the trial was scheduled to take place.  The trial judge ordered that Mr. Greenspon only be compensated for work
    actually done, 3.25 hours, at the hourly rate of $250, for a total of $812.50.

[27]

The Attorney General appeals against the trial judges
    order setting the rate of compensation for
amicus
.

THE ISSUES

[28]

These four appeals raise the following issues:

(1)       Does
    a superior court judge have jurisdiction to fix the rate of compensation for
amicus
?

(2)       Does
    a judge of a statutory court, the Ontario Court of Justice, have jurisdiction
    to fix the rate of compensation for
amicus
?

(3)       Did
    the trial judge in the Imona Russel case have jurisdiction to put in place a
    process for monitoring
amicus
accounts?

(4)       If
    there is jurisdiction, should it have been exercised in these cases?

[29]

The Attorney General makes the following arguments in
    support of the appeals:

(1)

A court has no jurisdiction to make an order that has
    the effect of allocating expenditure of public funds.

(2)

The order for payment of counsel, and in Imona Russel
    #2, the monitoring order, were not the least intrusive measures.

(3)

The orders made in all three cases were akin to orders
    appointing defence counsel since
amicus
effectively carried out the functions of defence counsel.  Therefore, they should be paid in accordance
    with what LAO would pay for defence counsel in comparable cases.

(4)

There was no evidence before the court to support the
    rates set by the trial judges.

ANALYSIS

Jurisdiction to Appoint
Amicus

(i)
The Jurisdiction Under s. 24(1) of the Charter

[30]

Although the Attorney General concedes that judges of a
    superior court and a statutory court such as the Ontario Court of Justice, have
    jurisdiction to appoint
amicus curiae
,
    it is important to identify the source of that jurisdiction to understand the
    limits of the power.  Although not in
    issue in these cases, one obvious source of jurisdiction is s. 24(1) of the
Canadian Charter of Rights and Freedoms,
which
    provides as follows:

Anyone whose rights or freedoms, as guaranteed by
    this
Charter
, have been infringed or
    denied may apply to a court of competent jurisdiction to obtain such remedy as
    the court considers appropriate and just in the circumstances.

[31]

In our view, the superior court and statutory courts
    are courts of competent jurisdiction for the purpose of granting a s. 24(1)
    remedy, such as the appointment of
amicus
:  see
R.
    v. 974649 Ontario Inc.
, [2001] 3 S.C.R. 575, at paras. 90 - 93.  While s. 24(1) is generally viewed as a
    provision to remedy prior infringements of rights, it can also operate to
    prevent apprehended infringement rights.  The Supreme Court of Canada made this clear in
New Brunswick (Minister of Health and Community Services)  v. G. (J.)
, [1999] 3 S.C.R. 46, at para.
    51, where Lamer C.J. said as follows:

This Court
    has held on a number of occasions that remedies can be ordered in anticipation
    of future Charter violations, notwithstanding the retrospective language of s.
    24(1)
:
Operation Dismantle Inc. v.
    The Queen
,
[1985] 1 S.C.R. 441
;
R. v. Vermette,

[1988] 1 S.C.R. 985
;
R. v. Harrer
,
[1995] 3 S.C.R. 562
.
    In
Harrer
, McLachlin J., concurring
    in the result, held at para. 42 that "[s]ection 24(1) applies to
    prospective breaches, although its wording refers to 'infringe' and 'deny' in
    the past tense". In
Operation
    Dismantle
, Dickson J. (as he then was) held at p. 450 that an applicant
    requesting a remedy for a prospective breach "must at least be able to
    establish a threat of violation, if not an actual violation, of their rights
    under the
Charter
". He also
    found at p. 458 that courts require proof of "probable future harm"
    before ordering such a remedy. [Emphasis added.]

[32]

Indeed s. 24(1) is the source of jurisdiction for the
    so-called
Rowbotham
order (
R. v. Rowbotham
(1988), 41 C.C.C. (3d) 1
    (Ont. C.A.)), which gives a judge the power to stay proceedings until the state
    provides funding for counsel in circumstances where counsel is necessary to
    secure a fair trial.  As the court said
    at p. 70:

Where the trial judge is satisfied that an accused
    lacks the means to employ counsel, and that counsel is necessary to ensure a
    fair trial for the accused, a stay of the proceedings until funded counsel is
    provided is an appropriate remedy under s. 24(1) of the
Charter
where the prosecution insists on proceeding with the trial
    in breach of the accuseds
Charter
right to a fair trial. It is unnecessary in this case to decide whether the
    trial judge in those circumstances would also be empowered to direct that Legal
    Aid or the appropriate Attorney General pay the fees of counsel.

[33]

It will be observed that in this passage the court left
    open the question of whether s. 24(1) also gives a court jurisdiction to order
    the state or legal aid authorities to pay for counsel.  There can now no longer be any doubt that s.
    24(1) does give the court the power to order the Crown to compensate counsel,
    in an appropriate case, as where the less intrusive remedy of a stay of
    proceedings would not be appropriate.  Thus, see
New Brunswick (Minister
    of Health and Community Services) v. G. (J.),
a child protection
    proceeding, at para. 101:

There are only two possible remedies a judge can
    order under s. 24(1) to avoid a prospective s. 7 breach in circumstances where
    the absence of counsel for one of the parties would result in an unfair
    hearing:
an order that the government
    provide the unrepresented party with state-funded counsel, or a stay of
    proceedings. A stay of proceedings is clearly inappropriate in this case
,
    as it would result in the return of the children to the appellant's custody.
    Children should not be returned to their parent's care when there is reason to
    suspect that they are in need of protection. Indeed, this would run contrary to
    the purposes of Part IV of the
Family
    Services Act
. The government must, therefore, provide the appellant with
    state-funded counsel. [Emphasis added.]

[34]

Counsel for the Attorney General concedes that s. 24(1)
    gives a judge the power to order the state to compensate counsel.  That issue was not explored at any length at
    the hearing of these appeals, inasmuch as the orders in these cases were not
    made under s. 24(1), which depends upon an application by the person whose
    rights will be infringed.  In these
    cases, the
amicus
orders were made at
    the urging of Crown counsel or by the trial judges on their own motions.

[35]

It must be noted that several of the cases to which we
    were referred where trial judges made payment orders in
amicus
cases suggest that they would have had no jurisdiction to
    make the order if the
amicus
order
    was necessary to prevent a violation of the accuseds s. 7 rights.  See for example
R. v. Cairenius
(2008), 232 C.C.C. (3d) 13 (Ont. S.C.), at para.
    50:

I agree with the Crown that if there was a
Charter
component to the appointment of
amicus
, on the basis of the authorities noted earlier, there would be no jurisdiction
    in courts to set fees for
amicus.
The proceedings would simply be
    stayed until the government fulfilled its constitutional obligations.

[36]

We do not agree.  Whether or not there is a
Charter
-component
    to the appointment of
amicus
does not
    determine the courts jurisdiction to make an order for payment of fees.  Rather, for reasons that we will develop
    further, if an accused applied under s. 24(1) for appointment of
amicus
and the trial judge was satisfied
    that such an appointment was necessary to ensure a fair trial as guaranteed by
    s. 7, the judge would have jurisdiction to make the order appointing
amicus.
As a necessary incident of that jurisdiction, the judge would have the
    power to order that remuneration for
amicus
be paid by the state and the power to determine the rate of payment.  We will return to this issue when considering
    the so-called
Auckland Harbour
principle.

(ii)
The Non-Charter Jurisdiction to Appoint Amicus

[37]

In limited circumstances, there will be a statutory
    basis for a court to order appointment of
amicus
    curiae.
[1]

Where
    s. 24(1) of the
Charter
does not
    apply, and where there is no statutory basis, we are satisfied that a superior
    court and a statutory court conducting a criminal trial have the jurisdiction
    to appoint
amicus curiae
, which flows
    from the authority to control their processes in order to function as courts of
    law.

[38]

This court has confirmed the jurisdiction of a superior
    court to appoint
amicus
in
R. v. Samra
(1998), 41 O.R. (3d) 434
    (C.A.), leave to appeal to S.C.C. refused, [1998] S.C.C.A. No. 558, at p. 443.
    It is anchored in the superior courts inherent jurisdiction, that broad and
    flexible power to act where it is necessary to do so to ensure that justice can
    be done. In the cases before us, the Attorney General does not contest this
    proposition.

[39]

In
R. v. Caron
,
    2011 SCC 5, Binnie J., speaking for the court, described that jurisdiction this
    way at para. 24:

The inherent
    jurisdiction of the provincial superior courts, is broadly defined as a
    residual source of powers, which the court may draw upon as necessary whenever
    it is just or equitable to do so: I. H. Jacob, The Inherent Jurisdiction of
    the Court (1970), 23
Curr. Legal Probs
.
    23, at p. 51. These powers are derived not from any statute or rule of law,
    but from the very nature of the court as a superior court of law (Jacob, at p.
    27) to enable the judiciary to uphold, to protect and to fulfil the judicial
    function of administering justice according to law in a regular, orderly and
    effective manner (p. 28). In equally broad language Lamer C.J., citing the
    Jacob analysis with approval (
MacMillan
    Bloedel Ltd. v. Simpson
, [1995] 4 S.C.R. 725, at paras. 29-30), referred to
    those powers which are essential to the administration of justice and the
    maintenance of the rule of law, at para. 38.

[40]

In the case of a statutory court, such as the Ontario
    Court of Justice, the jurisdiction to appoint
amicus
is found in that courts power to manage its own process.
    Here too the Attorney General does not contest the jurisdiction to appoint
amicus
.

[41]

The
Report of the
    Review of Large and Complex Criminal Case Procedures
described the power in
    these terms:  A judge has the power to
    appoint
amicus curiae
at the trial of
    an unrepresented or self-represented accused on the basis of its inherent
    jurisdiction to protect the fairness of the trial and the proper administration
    of justice (P. LeSage & M. Code,
Report
    of the Review of Large and Complex Criminal Case Procedures
(Toronto:
    Queens Printer, 2008), at pp. 156-57).  We agree with that description.

[42]

Recently, in
R.
    v. Cunningham
, [2010] 1 S.C.R. 331, Rothstein J. speaking for the court,
    spoke of the broad authority of both the superior court and the statutory court
    to control its process in very similar terms.  In speaking of the inherent jurisdiction of the superior court he said
    the following at para. 18:

Superior courts possess inherent jurisdiction to
    ensure they can function as courts of law and fulfil their mandate to
    administer justice (see I. H. Jacob, "The Inherent Jurisdiction of the
    Court" (1970), 23
Curr. Legal Probs.
23,
    at pp. 27-28).
Inherent jurisdiction
    includes the authority to control the process of the court, prevent abuses of
    process, and ensure the machinery of the court functions in an orderly and
    effective manner
. As counsel are key actors in the administration of
    justice, the court has authority to exercise some control over counsel when
    necessary to protect its process.  [Emphasis added.]

[43]

Justice Rothstein spoke about a statutory courts
    authority at para. 19:

Likewise in the case of statutory courts, the
    authority to control the court's process and oversee the conduct of counsel is
    necessarily implied in the grant of power to function as a court of law. This
    Court has affirmed that courts can apply a "doctrine of jurisdiction by
    necessary implication" when determining the powers of a statutory
    tribunal:

... the powers conferred by an enabling statute
    are construed to include not only those expressly granted but also, by
    implication, all powers which are practically necessary for the accomplishment
    of the object intended to be secured by the statutory regime ... .

(
ATCO Gas and Pipelines Ltd. v. Alberta
    (Energy and Utilities Board)
,
[2006]
    1 S.C.R. 140
, at para. 51)

It is unnecessary to fully explore
    the circumstances in which a statutory court may exercise the authority to
    appoint
amicus
. The authority at
    least arises where the exercise of the power to appoint
amicus
is necessary for the court to properly exercise the
    jurisdiction conferred by statute, in this case the jurisdiction conferred by
    the
Criminal Code
to try an accused:
    see
Khadr v. Canada (Attorney General)
,
    [2008] 3 F.C.R. 306;
Re Harkat
,
    [2004] 2 F.C.R. 416; and the very helpful article by I. Carter, A Complicated
    Friendship:  The Evolving Role of
Amicus Curiae
 (2008), 54 C.R. (6th) 89.
    In each of the cases before us, the judge appointed
amicus
because the assistance of
amicus
counsel was necessary to prevent a failure of justice.

The Elements of the
Amicus
Order

[44]

The variety of roles that the court may require
amicus
to play in order that justice is
    done, are aptly described in
Cairenius
at
    paras. 51-58:

The authorities stress there is no fixed definition
    of the role of
amicus
.  Indeed, the authorities cited, and other
    cases, reveal a continuum for the role of
amicus
.  At the one end
    would be the
LePage
-

type order, under which
amicus
basically acts as defence counsel for accused who refuse to participate, or
    refuse to participate and disrupt the proceedings to the extent that they are
    removed from the courtroom:
R. v. Atherley
[2001] O.J. No. 4363 (QL), 125 C.C.C. (3d) 363
    (S.C.)  In these cases counsel could be permitted to cross-examine and
    make submissions on behalf of the accused, applicant/patient, including
    consulting with the accused/patient, if they will communicate with
amicus
,
    to ascertain relevant lines of inquiry, as occurred in
R. v. Lee
,
[1998] N.W.T.J. No. 1094 (QL), 51 W.C.B. (2d)
    482 (S.C.). In these situations, the role of
amicus
would be very much
    akin to that of defence counsel, albeit in some cases without input from the
    accused/patient.

In cases like
Samra
, defence counsel has
    been involved in the proceedings before the trial, and would be the most
    logical candidate to be appointed
amicus
.  That
amicus
might
    fulfill a role very much akin to that of defence counsel.


Amicus
fulfilled a different role in
Khadr, supra,
where counsel

was
    appointed to assist the court in proceedings under s. 38 of the
Canada
    Evidence Act,
R.S.C. 1985, c. C-5 where the underlying proceeding arose in
    the context of a request for Khadrs extradition to face charges in the United
    States.  Some of the disclosure provided to Khadr contained extensive
    redactions or deletions.  The trial judge determined he had no
    jurisdiction to determine whether the circumstances of the extradition required
    production of un-redacted copies of the disclosure, because that jurisdiction
    was assigned to a designated judge of the Federal Court under s. 38 of the
Canada
    Evidence Act
.

In appointing
amicus,
Mosely J. held that
amicus
would have access to the unredacted versions of the documents, and could make
    submissions on the facts and law.
Amicus
could also present issues
    favouring the person seeking disclosure during the
ex parte
hearings, so
    that to a limited extent
amicus
was acting for Khadr.  However,
amicus
had no solicitor-client relationship with the Khadr.  A
micus
was
    to assist the Court in arriving at a just determination of the issues, but in
    doing so was required to keep the information at issue confidential until such
    time as it was ordered disclosed.

A different variation occurred in
R. v. Brown
[1999] O.J. No.  4866 (QL), 45 W.C.B.
    (2d) 434 (Gen. Div.), where
amicus
did not cross-examine witnesses, did
    not give legal advice to the accused, was not privy to any confidential
    information from the accused, and functioned only on the basis of the evidence
    adduced at trial and his dialogue with counsel of record.

At the other extreme would be cases in which
amicus
was appointed to represent and make submissions on behalf of unrepresented
    interests before the court.  The Supreme Court of Canada recently
    appointed
amicus
pursuant to Rule 92 of the
Supreme Court Rules
SOR/2002-156
, permitting
amicus
to
    file a factum, book of authorities, and to make oral submissions in
Attorney
    General of Ontario, 3rd Party Record Holder v. Lawrence McNeil et al.,
[2007] S.C.C.A. No. 57 (QL), 218 C.C.C. (3d)
    vi, in which the judgment is reserved.  In the Supreme Court of Canada,
    McNeil was not involved because his appeal to the Court of Appeal had been
    allowed on the basis of fresh evidence.  Accordingly, it was necessary for
    the Court to appoint
amicus
to provide his perspective on the issues
    to be determined.

Similarly, where
amicus
was appointed to
    assist the court in  determining whether a witness, accused or offender,
    were subject to informer privilege,
amicus
would not be acting for the
    party claiming the privilege:
Named Person v. Vancouver Sun,
[2007] S.C.J. No. 43 (QL), 224 C.C.C. (3d) 1
sub nom
.
Re Application to Proceed in Camera
.

In between, will be some cases where
amicus
will
    be permitted to cross-examine witnesses:
R. v. Phung
[2006] O.J. No.  5663 (QL), 74 W.C.B.
    (2d) 170 (S.C.);
Tehrankari, supra.
In others, there would be no
    cross-examinations.  In some, the trial judge might permit submissions by
amicus
on the merits of the case to the jury or to the judge.  In others, no
    submissions would be permitted.

[45]

Where the court concludes that it is necessary to
    appoint amicus, it is for the court, not the Attorney General or Crown counsel
    to set the terms of the appointment.  As
    this court said in
Samra
at p. 444, 
amicus curiae
is not a party to the
    action but a friend of the court. The terms will be determined in each case by
    the courts assessment of what is necessary for the proper administration of
    justice. It is then for the court to set out the terms under which
amicus
will function. As with any
    counsel providing services to a private client, one of the terms under which
    counsel functions may concern compensation. The jurisdiction to appoint
amicus
must necessarily include the
    power to set the terms under which
amicus
will function, including the rate of compensation.

[46]

Put another way, where the court determines that the
    appointment of
amicus
is necessary to
    avoid an injustice, a necessary corollary must be the authority to order state
    funding of
amicus,
at a rate
    prescribed by the court, where that is required to ensure that the role is
    filled and that the courts need is met. The court could not fulfil its
    function to administer justice according to law if it could create the role of
amicus
where that was necessary, but had
    no power to ensure that the role was filled because it could say nothing about
    the rate of compensation. We therefore conclude that the jurisdiction to
    appoint
amicus
necessarily extends to
    fixing the rate of compensation.

The Auckland
    Harbour Argument

[47]

While conceding the power of the court to appoint
amicus
and to set some of the terms of
    the appointment, the Attorney General submits that the court has no
    jurisdiction to order the state to pay
amicus

    fees, let alone set the rate at which
amicus
should be paid.  The Attorney Generals
    submission rests on the broad proposition that under our Constitution, it is
    for Parliament or the Legislature, as the case may be, to allocate the
    expenditure of public funds, not the courts.  This submission rests upon what we have termed the
Auckland Harbour
principle expressed by the Privy Council in
Auckland Harbour Board v. The King,
[1924] A.C. 318 (P.C.) on an appeal from the Supreme Court of New Zealand.  That principle simply stated is that only
    Parliament can authorize the payment out of money from the Consolidated Revenue
    Fund.  The principle is associated with
    Parliaments assertion of authority over the Crown (see P.W. Hogg,
Constitutional Law of Canada
, 5th ed.,
    looseleaf (Toronto: Carswell, 1997), at p. 1-19.
Auckland
    Harbour
itself concerned the legality of a payment by a Minister of the
    Crown contrary to the terms of a statute.  The following passage from the opinion of Viscount Haldane at pp. 326-27
    captures the principle:

For it has been a principle of the British
    Constitution now for more than two centuries, a principle which their Lordships
    understand to have been inherited in the Constitution of New Zealand with the
    same stringency, that no money can be taken out of the consolidated Fund into
    which the revenues of the State have been paid, excepting under a distinct
    authorization from Parliament itself. The days are long gone by in which the
    Crown, or its servants, apart from Parliament, could give such an authorization
    or ratify an improper payment. Any payment out of the consolidated fund made
    without Parliamentary authority is simply illegal and
ultra vires
, and may be recovered by the Government if it can, as
    here, be traced.

[48]

We do not doubt that the
Auckland Harbour
principle also forms part of the constitution of
    Canada.  As applied to the provinces, the
    principle is captured, in part, in s. 126 of the
Constitution Act, 1867
(U.K.), 30 & 31 Vict., c. 3:

Such Portions of the Duties and Revenues over which
    the respective Legislatures of Canada, Nova Scotia, and New Brunswick had
    before the Union Power of Appropriation as are by this Act reserved to the
    respective Governments or Legislatures of the Provinces, and all Duties and
    Revenues raised by them in accordance with the special Powers conferred upon
    them by this Act, shall in each Province form One Consolidated Revenue Fund to
    be appropriated for the Public Service of the Province.

[49]

And, the principle is codified in Ontario by s. 11.1(1)
    of the
Financial Administration Act
:

Money shall not be paid out of the Consolidated
    Revenue Fund and neither a non-cash expense nor a non-cash investment shall be
    recognized by the Crown unless the payment or the recognition is authorized by
    this or another Act of the Legislature.

[50]

As we have said, the power to set the rate of
    compensation of
amicus
and require
    the state to pay is a necessary incident of the courts jurisdiction to appoint
amicus
. The proper exercise of that
    appointment jurisdiction is not contested in these cases. In our view, payment
    of
amicus
by the Crown under a court
    order made pursuant to this jurisdiction is authorized by an Act of the
    Legislature within the meaning of s. 11.1, namely s. 22 of the
Proceedings Against the Crown Act
. It
    provides, in part, as follows:

The Minister of Finance shall pay out of the
    Consolidated Revenue Fund the amount payable by the Crown,

(a) under an order of a court that is final and
    not subject to appeal....

[51]

Moreover, s. 13 of the
Financial Administration Act
itself would appear to provide
    authority for the payment out of the Consolidated Revenue Fund of orders by the
    court made against the Crown:

If any public
    money
is appropriated by an Act for any purpose or
is directed by the judgment of a court
or the award of arbitrators
    or other lawful authority
to be paid by
    the Crown
or the Lieutenant Governor
and
    no other provision is made respecting it, such money is payable under warrant
    of the Lieutenant Governor, directed to the Minister of Finance, out of the
    Consolidated Revenue Fund
, and all persons entrusted with the expenditure
    of any such money or a part thereof shall account for it in such manner and
    form, with such vouchers, at such periods and to such officer as the Minister
    of Finance may direct.  [Emphasis added.]

[52]

In summary, we conclude that the
Auckland Harbour
principle does not excise the power to set the
    rate of compensation and order the state to pay from the jurisdiction to
    appoint
amicus
. The Legislature has
    authorized the payment by the Crown of amounts ordered under properly made
    court orders.

Should these Orders for Payment of
Amicus
Have Been Made

[53]

The Attorney General submits that even if the
    jurisdiction exists, these orders should not have been made because the trial
    judges in these cases failed to adopt the least restrictive approach.  The least restrictive approach was expressed
    by the Quebec Court of Appeal in
Attorney
    General of Quebec v. R.C.
, [2003] R.J.Q. 2027,

[2003] Q.J. No. 7541 (C.A.) [unofficial translation], which
    concerned orders by trial judges requiring the Attorney General to pay the fees
    of defence counsel in cases where the accused had been refused legal aid or
    where defence counsel seeks a rate above what legal aid was prepared to
    pay.  The Quebec Court of Appeal dealt
    with the cases on the basis that the orders had been made under s. 24(1) of the
Charter
and held that the trial
    judges should not have made the orders requiring the Attorney General to pay
    defence counsels fees.  Rather, the
    trial judges should have stayed the proceedings as suggested by this court in
R. v. Rowbotham.
In the course of their reasons, the Court of
    Appeal provided a number of policy reasons for their decision at paras. 162-65:

Inévitablement, l'ordonnance prononcée se
    heurte au droit de l'État de répartir ses ressources selon les priorités et
    choix qu'il a arrêtés. Celui-ci devra, en effet, puiser dans les fonds publics,
    s'il entend se soumettre à l'ordonnance. En conséquence, lorsque le tribunal
    statue sur la réparation en vertu du paragraphe 24(1) de la Charte, il doit se
    garder de discuter de la politique du gouvernement à l'égard de l'aide
    juridique, ou encore de la justesse d'une décision de la Commission des
    services juridiques ou de l'un de ses officiers, parce qu'il n'est pas saisi de
    ces questions. Lorsque le tribunal conclut, à l'égard d'une personne admissible
    à l'aide juridique, que le tarif ne répond pas à la norme constitutionnelle, il
    prend une décision "ponctuelle", c'est-à-dire qu'il constate que le
    régime n'a pas été conçu pour le type de dossier dont il est saisi, ce qui
    n'empêche pas pour autant le régime de continuer à s'appliquer dans les autres
    cas. Telle est la limite de l'intervention du tribunal.

La suspension de l'instance, jusqu'à
    ce que l'ordonnance soit respectée, n'autorise pas le tribunal à fixer le
    montant des honoraires, ou à dicter au gouvernement les moyens de s'acquitter
    de son obligation constitutionnelle. À cet égard, les enseignements de la Cour
    suprême commandent de laisser au gouvernement toute la latitude

de
    décider si, ultimement, il va satisfaire à l'ordonnance ou encore - comme cela
    est sa prérogative - s'y refuser et laisser l'instance suspendue, ce qui
    signifie la fin des procédures.

La question de déterminer ce que
    l'État doit débourser pour garantir ce droit constitutionnel n'est donc pas
    justiciable

puisqu'il n'appartient pas aux tribunaux, comme nous
    l'avons fait ressortir précédemment, de s'ingérer dans la répartition des
    ressources limitées de l'État.

Plusieurs motifs servent à expliquer
    la conclusion selon laquelle le tribunal ne doit pas dicter au gouvernement les
    moyens de s'acquitter de son obligation constitutionnelle et préciser les
    sommes qu'il doit débourser pour garantir ce droit : (1) les tribunaux ne sont
    pas institutionnellement compétents pour s'ingérer dans la répartition des
    fonds publics, d'où la latitude

qui doit être laissée au
    gouvernement (2) dans la plupart des cas, la fixation du montant des honoraires
    constituerait une façon détournée de contourner la LAJ, (3) à titre de
    réparation constitutionnelle, l'ordonnance ne doit pas empiéter sur le domaine
    législatif plus qu'il est nécessaire et, en conséquence, elle ne doit pas
    constituer la mesure la plus contraignante, et (4) finalement, comme l'État
    conserve le choix de poursuivre ou non les procédures, il est raisonnable de
    lui laisser une marge de manoeuvre pour s'acquitter de son obligation
    constitutionnelle de fournir au prévenu les services d'un avocat rémunéré à
    même les fonds publics.
[Footnotes omitted].

Inevitably, the order made will conflict
    with the right of the government to allocate its resources in accordance with
    its own priorities and choices. The state will have to dip into public funds if
    it intends to comply with the order. Consequently, when the court rules on
    relief under subsection 24(1) of the Charter, it must refrain from discussing
    the government's policy on legal aid or the reasonableness of a decision of the
    Commission des services juridiques or one if its officials, because these
    issues are not before it. When the court finds with respect to a person who is
    eligible for legal aid that the tariff does not meet the constitutional
    standard, it is making a "case-specific" decision; that is to say
    that it finds that the system was not designed for the type of case that is
    before the court although this does not mean that the system cannot continue to
    apply to other cases. This is the limit on the court's intervention.

Staying the proceedings until the order is
    complied with does not authorize the court to set the amount of the fees or to
    dictate to the government how it will fulfil its constitutional duty. In this
    respect, the statements of the Supreme Court require that we leave government
    all possible latitude
to determine whether it will ultimately
    comply with the order or - as is its prerogative - refuse to do so and leave
    the proceedings stayed, which means that the proceedings are at an end.

The question as to how much the state must
    spend in order to guarantee this constitutional right cannot be litigated
    because it is not up to the courts, as we noted earlier, to interfere in the
    allocation by the state of its limited resources.

There are several reasons that justify a
    finding that the court must not dictate to the government how it should fulfil
    its constitutional duty and must not indicate the sums that it must spend in
    order to guarantee this right: (1) the courts do not have institutional
    jurisdiction to interfere in the allocation of public funds, which explains the
    flexibility that the government must retain, (2) in most cases, the determination
    of the amount of the fees would be a distorted means of circumventing the LAA,
    (3) in terms of constitutional relief, the order must not encroach upon the
    legislative area more than is necessary and it must not accordingly be the
    least intrusive measure, and (4) finally, since the state retains authority to
    decide whether or not to continue the proceedings, it is reasonable for the
    state to be left with room for manoeuvre in order to fulfil its constitutional
    duty to provide the services of counsel paid from public moneys.

[54]

We agree that the policy reasons set out by the Quebec
    Court of Appeal signal the need for caution in making orders that have the
    effect of expending public money.  However, a temporary stay of proceedings was not the appropriate remedy
    in these cases. Nor does the Attorney General argue that this should have been
    the result, not having himself initiated a stay.
Amicus
were appointed so that the cases could proceed. It hardly
    seems logical for the court to appoint
amicus
and then stay the proceedings. All parties shared an interest in these cases
    going forward. Moreover, unlike
R.C.
,
    these cases do not engage the
Charter
.
    They do not raise the spectre of the courts telling the state to spend public
    funds to fulfil constitutional rights. They are about the courts exercising
    their inherent jurisdiction to see that justice is done.

[55]

The Attorney General also argues that these orders
    should not have been made because they undermine the legal aid certificate
    program and, even if compensation were ordered to paid by the state, it should
    have been left to the Crown to fix the rate.

[56]

The Attorney General submits that because
amicus
in these three cases came to
    undertake a role similar to that of defence counsel who have undertaken to
    defend a case under a legal aid certificate, the effect of the judges orders
    was to circumvent the provisions of the
Legal
    Aid Services Act.
This submission
    fails for three reasons.  First, the
Legal Aid Services Act
does not apply to
amicus
.  Second,
amicus
were appointed because, in part, the legal aid scheme could not adequately
    respond to these cases, in large measure because of the conduct of the accused.
    Third,
amicus
does not perform the
    role of defence counsel.  For example, we
    agree with the reasons of Forestell J. that the task asked of
amicus
in
Imona Russel
#1 cannot simply be equated with defence counsel. It
    was not. It was to assist the court in very difficult circumstances, in part by
    performing some of the services of defence counsel for a completely
    uncooperative client but also serving the much broader interests of the
    administration of justice as described below. The role can properly be
    described as a formidable challenge.

[57]

Further, since
amicus
was appointed in each case to assist the court, it would not be appropriate for
    one of the parties, here the Crown who is adverse in interest to the accused,
    to unilaterally determine the fees to be paid to
amicus
.  The argument based
    on expertise and institutional capacity has little traction when the issue is
    setting fees of counsel who have been appointed to assist the court.  This is not a question involving broad issues
    of social, economic and political policy, but the capacity to set fees of
    counsel in a particular case, a matter well within the institutional capacity
    of the judge presiding at the trial.  The
    jurisdiction to set fees of
amicus
is
    the same as the jurisdiction to set the fees of the independent prosecutor
    considered by this court in
Ontario v.
    Figueroa
(2003),
64 O.R. (3d) 321
(C.A.), at para. 13, where the Attorney General conceded the courts power to
    set counsels fees:

Before this court, the Crown acknowledged the
    inherent jurisdiction of the trial judge, as a Superior Court, to initiate and
    conduct contempt proceedings. Mr. Brown [counsel for the Attorney General]
    further acknowledged that this jurisdiction extends to the appointment of an
    independent prosecutor at the Crown's expense where, as here, the Crown would
    be subject to a conflict of interest if it were to take carriage of those
    proceedings. He also conceded that a necessary corollary of this was that the
    trial judge could fix the rate of remuneration which the Crown would be obliged
    to pay, but only if he considered the relevant factors and determined a rate
    that was reasonable in all the circumstances.

[58]

It is unclear whether the Attorney General has now
    resiled from the concession made in
Figueroa.
In any event, we are satisfied that the
    concession was properly made and applies equally to setting fees of counsel
    appointed as
amicus
.

[59]

The Attorney General also relied upon this
    courts decision in
R. v. Peterman
(2004), 70 O.R. (3d) 481 (C.A.), but
Peterman
was not an
amicus
case. Like
R.C.
, it concerned a court order that
    had the effect of circumventing the provisions of the
Legal Aid Services Act.
As we have said, none of these cases do
    that.
To a similar effect is the decision of the Alberta
    Court of Appeal in
R. v. Cai
(2002),
    170 C.C.C. (3d) 1, leave to appeal to S.C.C. refused, [2003] S.C.C.A. No. 360,  and the Yukon Territory Court of Appeal in
R. v. Savard,
referred to earlier in
    footnote 1.  Both cases relied upon the
Aukland Harbour
principle.  For the reasons set out above, it is our view
    that this principle does not bar an order requiring the Attorney General to pay
    the fees of
amicus.


[60]

Finally, on this issue we note that the British
    Columbia Court of Appeal has recently dealt with the question of
amicus
appointments.  In
R.
    v. P.H.L.W.
(2004), 190 C.C.C. (3d) 60, leave to appeal to S.C.C. refused,
    [2004] S.C.C.A No. 550, the accused, who had been unrepresented at trial,
    appealed his conviction for several sexual offences.  He had been refused legal aid and his
Rowbotham
application was dismissed
    because he had the financial capacity to hire counsel.  The court allowed his appeal from conviction
    because the appellant could not have a fair trial without counsel.  The court recognized that the trial judge was
    faced with an awkward problem because the accused had the means to retain
    counsel but decided to proceed on his own.  The court held, at para. 21, that when it became evident that the
    appellant could not have a fair trial, the trial judge could entertain a fresh
Rowbotham
application and appoint
    counsel or request the Attorney General to appoint an
amicus curiae
.

[61]

The British Columbia Court of Appeal returned to this
    issue in
R. v. Martin
, 2010 BCCA 526,
    another case where an accused proceeded to trial without counsel.  Speaking for the court at para. 49, Bennett
    J.A. clarified that it is for the court to appoint
amicus
.  She held, however,
    that if
amicus
is to receive payment,
    the Attorney General must agree to the appointment:

A trial judge has the discretion to appoint an
amicus
    curiae
. However, if the
amicus
is to receive
    reimbursement, the Attorney General must agree to the appointment: see
R. v. P.H.L.W. supra
, and
R. v. Miner
,
[1997]
    B.C.J. No. 625
(C.A.). There
    are a number of instances in this province where this step has been taken: see,
    for example,
R. v. Grabowski
,
2006
    BCSC 1124
and
R. v. Benji
,
2006
    BCSC 1370
. The role
    of the
amicus
is that of "friend of the court"; and is generally appointed to
    assist the court on a point of law. However, it is not uncommon for an
amicus
to provide legal assistance to an unrepresented accused. The person who is best
    able to ascertain whether an unrepresented litigant has the ability to
    represent himself during a trial is the trial judge, who deals with the person
    on a day to day basis. There may be occasions where the trial judge does not
    recognize the difficulty an accused is having, or is unaware of assistance
    which may be provided. See, for example,
R. v. P.H.L.W.
,
supra
.
    But by and large, an experienced trial judge will quickly recognize whether an
    accused is incapable of conducting his or her defence. Normally, this can be
    addressed by a
Rowbotham
application. However, where, as in this
    situation, an accused is in a position to hire counsel but opts to represent
    himself, the appointment of an
amicus
will only be an option if he is unable
    to adequately put his defence before the jury.

[62]

It does not appear that the issue of funding was
    directly before the Court of Appeal in either case and in
Martin
, the court held that on the particular facts there was no
    need for the assistance of an
amicus
    curiae.
The court cited no authority
    for the proposition that only if the Attorney General agrees to the appointment
    can counsel receive payment for their services.  The court also did not elaborate on the form of agreement.  For example, would it have been sufficient
    that, as in the Imona Russel case, it was the Attorney Generals counsel who
    asked that
amicus
be appointed?

Setting the Rate of Compensation

[63]

The
    only challenge raised by the Attorney General to the rates of compensation set
    in these cases is the want of evidence to sustain them. We will address that
    below in the context of each order.

[64]

However,
    it is appropriate to address some of the relevant factors that can be looked to
    in any particular case when the court must determine the rate of compensation
    for
amicus
.

[65]

In
    the recent case of
R. v. White
, 2010
    SCC 59, a panel of the Supreme Court of Canada set the rate of compensation for
    counsel appointed under s. 694 of the
Criminal Code
to act on behalf of an
    accused who was a party to an appeal to that court. That guidance is of equal
    relevance to the setting of the rate of compensation for
amicus
. The panel dealing with the motion (Binnie, Fish and Charon
    JJ.) said this at para. 4:

The
    determination under s. 694.1(3) should be based on a broader assessment of what
    is fair and reasonable in the circumstances, including the recognition of the
    limits of state funding but having regard to such factors as counsels
    experience, the importance of the issues raised and the complexity of the case;  see
Alberta
    (Chief Commissioner of the Human Rights and Citizenship Commission) v. Brewer
(a taxation decision of the Registrar of the Supreme Court of Canada, dated
    September 11, 2009) and
R. v. Pietrangelo
,
    2008 ONCA 547 (CanLII), 2008 ONCA 547, [2008] O.J. No. 5137 (QL).

[66]

In
Figueroa
, this court addressed the
    task of fixing a reasonable rate of compensation for an independent prosecutor
    appointed by the court. As with
White,
the
    circumstances are directly analogous to the circumstances in the cases before
    us. The court said the following at paras. 27-29:

In
    my view, a number of considerations should go into this task. While not
    exhaustive, that list includes the importance of the assignment undertaken, the
    legal complexity of the work to be done, the skill and experience of counsel to
    be appointed and his or her normal rate charged to private sector clients.
    These considerations reflect the fact that, to some extent, this is a retainer
    like any other.

However,
    in several respects this is not a retainer like any other. First, the
    independent prosecutor is being asked by the court to serve the needs of the
    administration of justice. In my view, acting in the public interest in this
    way constitutes one manifestation of the professional responsibility that has
    characterized the legal profession at its best. To the extent that an
    independent prosecutor is performing such a public service, he or she ought not
    to expect to be remunerated at private sector rates. It is part of the
    privilege of belonging to a profession that is not simply a business.

Second,
    it must be remembered that the rate fixed for the independent prosecutor will
    be paid from public funds. In an age when there are so many pressing needs
    taxing that resource, I do not think that it should be used to pay at private
    sector rates.

[67]

In
    our view, the factors referred to in these two judgments, while not exhaustive,
    provide very relevant considerations for a court tasked with fixing the rate of
    compensation for
amicus
. We would
    only add that the rate that legal aid would pay to defence counsel is also an
    important factor and may serve as the applicable template in many cases.

[68]

In
    advancing this approach, we recognize that calling on counsel to provide the
    invaluable service of
amicus
at the
    financial sacrifice it will very likely entail, engages the highest tradition
    of professionalism that has always characterized the defence bar and is
    essential if the criminal justice system is to properly serve the public
    interest.

The Orders Made

[69]

In
    all of the three cases before us, the Attorney General raised the same
    challenges to the court ordering the state to pay for
amicus
and setting the rate of compensation. We have dealt with
    these arguments generically, and concluded that none impair the orders under
    appeal.

[70]

In
    addition, the Attorney General argued that each of the orders was flawed for
    reasons specific to the particular order. We will address each order in turn.

Imona Russel #1

[71]

The
    Attorney General argues that the trial judge erred in disregarding the original
    agreement of
amicus
to be paid at
    legal aid rates; in finding that changes in the scope of
amicus
 appointment was relevant to the rate of compensation; and
    in setting that rate in the absence of evidence.

[72]

These
    arguments fail. The trial judge found that the significant change in the scope
    of the work required of
amicus
by the
    court so changed the reasonable expectations of all parties that the prior
    agreement of
amicus
did not apply,
    and revisiting the rate of compensation was entirely reasonable. She found that
    the increased value added by
amicus
under the new scope of appointment warranted greater compensation.  The trial was at a critical juncture, with
    Charter issues, search issues, confidential informer privilege issues and the
    evidence yet to come in the following four months. The charge was first degree
    murder. It was important to the administration of justice and the public
    interest that this proceed without delay. The expanded role of
amicus
would clearly allow the trial to
    proceed more efficiently, resulting in significant savings for the
    administration of justice. It avoided the risk of a mistrial having to be
    declared at that point, if
amicus
could not be obtained. Mr. Moustacalis had already served a considerable period
    as
amicus
at legal aid rates and
    could reasonably have refused the greater commitment now being asked. However,
    he was uniquely placed to perform the expanded role now required.

[73]

In
    summary, the trial judge selected the rate based on the very kinds of
    considerations referred to in the preceding section of our reasons and her
    detailed knowledge of the proceedings. It is not apt to treat the setting of
    the rate of compensation as a fact finding exercise requiring evidence. Rather,
    it is a judgment call based on relevant considerations. We agree entirely with
    the basis on which the trial judge proceeded, and we see no reason to interfere
    with the rate of compensation ordered in these circumstances, even though it
    exceeded the legal aid rate for defence counsel.

Imona Russel #2

[74]

The
    trial judge ordered that independent counsel be appointed in place of LAO to
    set a budget for and review the accounts of
amicus
.
    The Attorney General argues that there was no evidence that LAO had not set a
    workable budget and could not supervise
amicus

    accounts. Nor was there any basis for disregarding the statutory test applied
    by LAO in setting the budget for defence counsel acting pursuant to a legal aid
    certificate.

[75]

These
    arguments also fail. The trial judge concluded that the risk of a mistrial and
    the jeopardy to the imminent seven week trial of the accused on serious charges
    required the oversight she ordered. This was necessary to ensure that
amicus
could give the court the
    necessary assistance. She was fully familiar with the circumstances and the
    urgent need to resolve the issue of oversight. We see no basis to disagree with
    her judgment. Nor was there any need to impose the LAO statutory test for
    defence counsel on the budget of
amicus
.
    As we have explained, the two roles are different. One acts for the accused.
    The other assists the court to properly administer justice.

Whalen

[76]

The
    Attorney General challenges the rate of compensation set by the trial judge,
    arguing there was no basis to set a rate above the legal aid rate and no
    evidence to support the rate actually selected.

[77]

We
    cannot agree. In his reasons, the trial judge explained why the appointment of
amicus
was necessary, and why it was
    very important that it be Ms. Morrow, because of the relationship she had
    developed with the accused. Appointing a new lawyer as
amicus
ran the risk of destabilizing the entire proceeding. In
    selecting the precise rate, the trial judge made clear that he was not dealing
    with the legal aid standard for defence counsel but was setting the rate of
    compensation for a particular
amicus
.
    In selecting the rate, the trial judge applied
Figueroa
, paying special attention to the obvious complexity of a
    dangerous offender application, the experience and expertise of Ms. Morrow, and
    the unique relationship she had been able to develop with Mr. Whalen. As we
    have said, these are all relevant considerations, and we see no error in the
    trial judge proceeding on that basis.

Greenspon

[78]

Here
    too, the Attorney General challenges the rate of compensation fixed by the
    trial judge on the basis that there was no evidence to support that decision.

[79]

Again
    we disagree. The trial judge was guided by the criteria in
Figueroa
and the specialized experience of
amicus
. We see no error in her proceeding to fix the rate on that
    basis. We would note however that this is in the context of the rate applying
    only to 3.25 hours. Had it been applied to a full trial, some considerable
    justification beyond the experience of counsel would have been required to
    justify the substantial rate fixed.

[80]

For
    all these reasons, the appeals are dismissed.

RELEASED: APR 19 2011 (M.R.)

Marc Rosenberg
    J.A.

S. T. Goudge
    J.A.

Rob P.
    Armstrong J.A.





[1]
Section 486.3 of the
Criminal Code
provides that in certain proceedings the accused
    shall not personally cross-examine certain witnesses.  In such cases, the trial judge is to appoint
    counsel to conduct the cross-examination.  The
Criminal Code
does not
    spell out counsels duties and whether the counsel acts as retained counsel or
    more akin to
amicus
.  Interestingly, the
Criminal Code
does not provide for payment of counsel performing
    this role.  Section 672.24 of the
Criminal Code
requires the court to
    appoint counsel to represent an accused where the accused is unfit to stand
    trial and the accused is not represented by counsel.  In
R.
    v. Savard
(1996), 106 C.C.C. (3d) 130 (Y.C.A.), Legal Aid refused to pay
    counsel who had acted for the accused and the Attorney General also refused to
    pay.  The majority of the Yukon Territory
    Court of Appeal held that the court had no power to compel the Attorney General
    to pay counsels fees, relying upon,
inter
    alia
the
Auckland Harbour
principle.  Wood J.A. dissented.  The following year the
Code
was amended to provide that the Attorney General pay fees and
    disbursements of counsel if the accused has been refused legal aid
    funding.  We will discuss the
Savard
decision below.


